RECOMMENDED FOR FULL-TEXT PUBLICATION
               Pursuant to Sixth Circuit Rule 206                        2    Kellogg Co. v. Toucan Golf, Inc.            No. 01-2394
     ELECTRONIC CITATION: 2003 FED App. 0241P (6th Cir.)
                  File Name: 03a0241p.06                                 for Appellant.       Gerard Mantese, MANTESE &
                                                                         ASSOCIATES, Troy, Michigan, for Appellee. ON BRIEF:
                                                                         Daniel S. Mason, Christopher T. Micheletti, ZELLE,
UNITED STATES COURT OF APPEALS                                           HOFMANN, VOELBEL, MASON & GETTE, San
                                                                         Francisco, California, for Appellant. Gerard Mantese,
                  FOR THE SIXTH CIRCUIT                                  MANTESE & ASSOCIATES, Troy, Michigan, John J.
                    _________________                                    Conway, Detroit, Michigan, for Appellee.

                                 X                                                           _________________
            Plaintiff-Appellant, -
 KELLOGG COMPANY,

                                  -                                                              OPINION
                                  -                                                          _________________
                                  -
                                      No. 01-2394
            v.
                                  ,
                                   >                                       SUHRHEINRICH, Circuit Judge. Plaintiff-Appellant
                                  -
                                                                         Kellogg Company appeals from the district court’s
 TOUCAN GOLF, INC.,
           Defendant-Appellee. -
                                                                         affirmation of the Trademark Trial and Appeal Board’s
                                 N
                                                                         (TTAB) decision to permit the registration of the word mark
                                                                         “Toucan Gold” by Defendant-Appellee Toucan Golf, Inc.
       Appeal from the United States District Court                      (TGI), a manufacturer of promotional golf equipment.
   for the Western District of Michigan at Kalamazoo.
    No. 99-00091—Wendell A. Miles, District Judge.                         Kellogg claims that TGI’s word mark and its corresponding
                                                                         toucan logo create a likelihood of confusion with, and dilute
                      Argued: May 6, 2003                                the distinctiveness of, Kellogg’s five federally-registered and
                                                                         incontestable “Toucan Sam” logos and word mark under the
              Decided and Filed: July 23, 2003                           Lanham Act as amended, 15 U.S.C. §§ 1051, et seq.
                                                                            We affirm the decision of the district court and deny
  Before: SUHRHEINRICH and COLE, Circuit Judges;                         Kellogg’s claims. TGI’s use of the word mark “Toucan
              CARR, District Judge.*                                     Gold” does not create a likelihood of confusion among
                      _________________                                  consumers, principally because TGI’s use of its mark is in an
                                                                         industry far removed from that of Kellogg. Also, TGI’s
                           COUNSEL                                       toucan logo, as a realistic toucan design, does not create a
                                                                         likelihood of confusion with Kellogg’s more cartoonish
ARGUED: Daniel S. Mason, ZELLE, HOFMANN,                                 “Toucan Sam” designs. Furthermore, Kellogg has not
VOELBEL, MASON & GETTE, San Francisco, California,                       presented any evidence that TGI’s use of its marks actually
                                                                         dilutes the fame or distinctiveness of any of Kellogg’s marks.

    *
     The Honorable James G. Carr, United States District Judge for the
Northern District of Ohio, sitting by designation.

                                  1
No. 01-2394               Kellogg Co. v. Toucan Golf, Inc.           3    4    Kellogg Co. v. Toucan Golf, Inc.          No. 01-2394

                              I.   Facts
   Kellogg, a Delaware corporation based in Battle Creek,
Michigan, is the largest producer of breakfast cereal in the
world. On July 24, 1963, Kellogg first introduced Toucan
Sam on boxes of “Froot Loops” cereal. Kellogg has used
Toucan Sam on Froot Loops boxes, and in every print and
television advertisement for the cereal, since. Toucan Sam is
an anthropomorphic cartoon toucan. He is short and stout
and walks upright. He is nearly always smiling with a
pleasant and cheery demeanor, but looking nothing similar to
a real toucan. He has a royal and powder blue body and an
elongated and oversized striped beak, colored shades of
orange, red, pink, and black. He has human features, such as              The second mark was registered March 20, 1984, under
fingers and toes, and only exhibits his wings while flying.               USPTO Reg. No. 1,270,940, and consists of an updated
Moreover, in television advertisements over the past forty                version of the same toucan, standing and smiling with his
years, Toucan Sam has been given a voice. He speaks with                  mouth open widely; and pointing his left index finger
a British accent, allowing him to fervently sing the praises of           upward:
the cereal he represents, and to entice several generations of
children to “follow his nose” because “it always knows”
where to find the Froot Loops.
  Kellogg is the holder of five federally-registered Toucan
Sam marks at issue in this case. The first was registered on
August 18, 1964, under United States Patent and Trademark
Office1 (USPTO) Reg. No. 775,496, and consists of a
simplistic toucan design, drawn with an exaggerated, striped
beak, standing in profile with hands on hips and smiling, as
reproduced below:



                                                                          The third mark is for the word mark, “Toucan Sam.” This
                                                                          mark was registered on June 18, 1985, under USPTO Reg.
                                                                          No. 1,343,023. The fourth mark, registered on June 21, 1994,
                                                                          under USPTO Reg. No. 1,840,746, is a shaded drawing of
                                                                          Toucan Sam flying, with wings spread, and smiling.
   1
       In 1964, the USPTO was known as the United States Patent Office.
No. 01-2394           Kellogg Co. v. Toucan Golf, Inc.      5    6    Kellogg Co. v. Toucan Golf, Inc.             No. 01-2394

                                                                    TGI likewise uses a toucan drawing, known as “GolfBird”
                                                                 or “Lady GolfBird,” to represent its products. TGI has placed
                                                                 this logo on letterhead, business cards, its web site, and even
                                                                 on the outside of its building in Mansfield. GolfBird has a
                                                                 multi-colored body, and TGI displays GolfBird in a myriad
                                                                 of color schemes for different purposes. Invariably, however,
                                                                 she has a long, narrow, yellow beak with a black tip, not
                                                                 disproportionate to or unlike that of a real toucan. GolfBird
                                                                 is always seen perched upon a golf iron as if it were a tree
                                                                 branch. She has no human features whatsoever, and
                                                                 resembles a real toucan in all aspects except, perhaps, her
The fifth mark, registered January 31, 1995, under USPTO         variable body coloring:
Reg. No. 1,876,803, is essentially the same drawing as in the
fourth mark, except unshaded, as reproduced below:




                                                                    TGI has not registered its GolfBird logo with the USPTO.
                                                                 On December 15, 1994, however, TGI did file an “intent to
Together the five registrations indicate that Kellogg’s marks    use” application with the USPTO for the word mark “Toucan
are for use in the breakfast cereal industry, and on clothing.   Gold.” The application, as later amended, sought to use the
                                                                 mark in relation to “golf clubs and golf putters.” Specifically,
  In 1994, Peter Boyko created TGI, an Ohio corporation          TGI planned to use the mark for its newest line of putters
with its principal place of business in Mansfield, Ohio, with    which consist of a putter head on a Boron Graphite shaft. On
his wife, Janice Boyko, and daughter. TGI is a manufacturer      August 29, 1995, the USPTO published TGI’s application for
of golf equipment, mainly putter heads. TGI creates putter       opposition. Kellogg filed an opposition with the TTAB,
heads from polycarbonate plastics, purchases shafts and grips    asserting that TGI’s proposed use of the mark “Toucan Gold”
from outside sources, and then assembles and sells the           for golf-related merchandise infringed upon Kellogg’s
putters. Principally, TGI’s clientele consists of companies      Toucan Sam marks under the Lanham Act by creating a
who use TGI’s goods as promotional gifts at charity events.      likelihood of consumer confusion. On May 19, 1999, the
For this purpose, TGI prints the name or logo of its client on   TTAB dismissed the opposition without testimony.
the putter head or other piece of equipment being sold. TGI
rarely, if ever, sells directly to retailers or the public.        On July 16, 1999, Kellogg appealed the TTAB decision to
                                                                 the district court below, and commenced a de novo review
No. 01-2394           Kellogg Co. v. Toucan Golf, Inc.       7    8    Kellogg Co. v. Toucan Golf, Inc.            No. 01-2394

under 15 U.S.C. § 1071(b). In its complaint, Kellogg again        v. Zurko, 527 U.S. 150, 164 (1999). Kellogg has chosen the
claimed that TGI’s use of the word mark “Toucan Gold”             latter route.
created a likelihood of confusion among consumers with
respect to Kellogg’s Toucan Sam word mark. Kellogg added            We review the district court’s legal conclusions de novo;
a likelihood of confusion claim with respect to the GolfBird      but review its factual conclusions for clear error. See
logo as well. Furthermore, Kellogg added a dilution claim         McLaughlin v. Holt Pub. Schs. Bd. of Educ., 320 F.3d 663,
under the Federal Trademark Dilution Act of 1995 (FTDA).          669 (6th Cir. 2003).
See 15 U.S.C. §§ 1063 and 1125(c). On September 6, 2001,
after a four day bench trial, the district court dismissed                                III. Analysis
Kellogg’s complaint. The judgment was then entered on
September 10. The court found that confusion was highly             Essentially, Kellogg seeks to block the registration of the
unlikely, principally because Kellogg is in the business of       “Toucan Gold” word mark, and to prevent further
selling cereal, whereas TGI is in the business of selling         commercial use of both the word mark and the GolfBird logo.
putters. Moreover, the court found no dilution because the        To this end, Kellogg asserts that there is a Lanham Act
parties’ marks are “visually and verbally distinct.” Kellogg      violation because there exists a likelihood that consumers will
filed a notice of appeal on October 4, 2001, and this matter is   be confused as to the source of TGI’s products. Moreover,
timely before this Court pursuant to Fed. R. App. P.              Kellogg asserts that, regardless of our confusion analysis,
4(a)(1)(A).                                                       TGI’s use of its marks dilutes the fame of Kellogg’s marks,
                                                                  and therefore TGI is in violation of the FTDA.
         II. Standard of Review and Jurisdiction
                                                                                  A. Likelihood of Confusion
  The TTAB “may refuse to register a trademark that so
resembles a registered mark ‘as to be likely, when used on or       In order to show trademark infringement under the Lanham
in connection with the goods of the applicant, to cause           Act, and that TGI is not entitled to registration, Kellogg must
confusion, or to cause mistake, or to deceive.’” Recot, Inc. v.   show that TGI’s use of its marks constitutes use “in
Becton, 214 F.3d 1322, 1326 (Fed. Cir. 2000) (quoting 15          commerce” of a “reproduction, counterfeit, copy, or colorable
U.S.C. § 1052(d)).                                                imitation of a registered mark in connection with the sale,
                                                                  offering for sale, distribution, or advertising of any goods or
  The federal courts have jurisdiction over appeals from the      services on or in connection with which such use is likely to
TTAB. A party who lost before the TTAB may appeal the             cause confusion, or to cause mistake, or to deceive . . . .” 15
decision to the United States Court of Appeals for the Federal    U.S.C. § 1114(1); see also Taubman Co. v. Webfeats, 319
Circuit under a “substantial evidence” standard of review.        F.3d 770, 774 (6th Cir. 2003).
See, e.g., In re Thrifty, Inc., 274 F.3d 1349, 1350 (Fed. Cir.
2001). Otherwise, a party may appeal the TTAB decision, to          This Court has established an eight-part test for
be reviewed de novo, to the United States District Court in       determining when a likelihood of confusion exists between
any district where venue is proper. 15 U.S.C. § 1071(b)(1).       the origins of two products.         Therma-Scan, Inc. v.
A disappointed party may present new evidence before the          Thermoscan, Inc., 295 F.3d 623, 629-30 (6th Cir. 2002);
district court that was not presented to the TTAB. Dickinson      Daddy’s Junky Music Store, Inc. v. Big Daddy’s Family
                                                                  Music Center, 109 F.3d 275, 280 (6th Cir. 1997); Frisch’s
                                                                  Restaurants, Inc. v. Elby’s Big Boy, Inc., 670 F.2d 642, 648
No. 01-2394            Kellogg Co. v. Toucan Golf, Inc.        9    10    Kellogg Co. v. Toucan Golf, Inc.             No. 01-2394

(6th Cir. 1982). The factors are: (1) the strength of the           (4th Cir. 1941) (giving as other examples of fanciful marks
plaintiff’s mark; (2) the relatedness of the goods or services      “Aunt Jemima” and “Rolls Royce”); cf. Aunt Jemima Mills
offered by the parties; (3) similarity of the marks; (4) any        Co. v. Rigney & Co., 247 F. 407, 409 (2d Cir. 1917).
evidence of actual confusion; (5) the marketing channels used
by the parties; (6) the probable degree of purchaser care and         We find the “Toucan Sam” word mark and logo each to be
sophistication; (7) the defendant’s intent; and (8) the             fanciful. Kellogg completely created the name “Toucan
likelihood of either party expanding its product line using the     Sam.” Kellogg also completely fabricated Toucan Sam’s
marks. Therma-Scan, 295 F.3d at 630; Daddy’s Junky Music            logo design. He does not resemble a real toucan. His unique
Stores, 109 F.3d at 280; Frisch’s Restaurants, 670 F.2d at          shape, coloring, size, and demeanor are entirely the creation
648. Not all of these factors will be relevant in every case,       of Kellogg, and not reminiscent of anything seen in the wild.
and “[t]he ultimate question remains whether relevant               Therefore, as a logo, he is also a fanciful mark and
consumers are likely to believe that the products or services       distinctive.
offered by the parties are affiliated in some way.”
Homeowners Group, Inc. v. Home Mktg. Specialists, Inc., 931            In further support of the strength of its Toucan Sam marks,
F.2d 1100, 1107 (6th Cir. 1991). Thus, the question here, as        Kellogg has submitted survey information indicating that
in all trademark cases, is whether we believe consumers of          94% of Americans recognize Toucan Sam, and 81% of
TGI’s golf equipment are likely to think it was manufactured        children who recognize him correspond him with Froot
by Kellogg. See, e.g., Taubman Co., 319 F.3d at 776 (stating        Loops. Moreover, Kellogg has submitted extensive records
that the only relevant question is whether there is confusion       detailing the massive amount of time, money, and effort
as to the origin of the respective products) (citing Daddy’s        expended in regard to the marketing of Toucan Sam and
Junky Music Stores, 109 F.3d at 280). None of the factors is        Froot Loops. We need not delve into Kellogg’s records; we
dispositive, but the factors guide us in our ultimate               find the fact that Kellogg is the largest cereal maker in the
determination. See Landham v. Lewis Galoob Toys, Inc., 227          world, that Froot Loops is one of its best selling cereals, and
F.3d 619, 627 (6th Cir. 2000).                                      that Toucan Sam has appeared in every print and television
                                                                    advertisement for Froot Loops since 1963 enough to establish
              1. Strength of Kellogg’s Marks                        that Toucan Sam is visually recognizable by an
                                                                    overwhelming cross-section of American consumers.
   The first factor of the test focuses on the distinctiveness of   Coupling that with his distinctiveness, Toucan Sam is a very
a mark and the public’s ability to recognize it. See Therma-        strong mark.
Scan, 295 F.3d at 631. In Daddy’s Junky Music Stores, we
recognized a spectrum of distinctiveness for trademarks,                           2. Relatedness of the Products
ranging from “generic” to “fanciful.” Daddy’s Junky Music
Stores, 109 F.3d at 280-81. For example, the word “cereal”            In consideration of the second factor, we must examine the
is generic, whereas the names “Xerox” and “Kodak” are               relatedness of the goods and services offered by each party.
fanciful, having been completely fabricated by the trademark        We have established three benchmarks regarding the
holders. See Eastman Kodak Co. v. Weil, 137 Misc. 506, 243          relatedness of parties’ goods and services. First, if the parties
N.Y.S. 319 (1930); see also Armstrong Cork Co. v. World             compete directly, confusion is likely if the marks are
Carpets, Inc., 597 F.2d 496, 505 (5th Cir. 1979); Arrow             sufficiently similar; second, if the goods and services are
Distilleries, Inc. v. Globe Brewing Co., 117 F.2d 347, 349          somewhat related, but not competitive, then the likelihood of
No. 01-2394            Kellogg Co. v. Toucan Golf, Inc.        11    12   Kellogg Co. v. Toucan Golf, Inc.           No. 01-2394

confusion will turn on other factors; finally, if the products       trademark law is grounded on a likelihood of confusion
are unrelated, confusion is highly unlikely. Therma-Scan,            standard. We find that no consumer would associate Kellogg
295 F.3d at 632; Daddy’s Junky Music Stores, 109 F.3d at             with top-line golf equipment based on Kellogg’s extremely
282.                                                                 limited licensing of its characters on novelty items. We also
                                                                     believe that if any consumers ever did associate Kellogg and
  TGI makes golf equipment, mainly putter heads. TGI also            Toucan Sam with golf based on the 1982 commercial, it is
sells bag tags, divot tools, and full sets of clubs, but has never   highly unlikely that they would still do so twenty years after
sold any merchandise unrelated to golf.                              the advertisement last aired. We find the parties’ products
                                                                     completely unrelated. And under the benchmarks established
   Kellogg is primarily a producer of breakfast cereal, but has      in this Circuit, the second factor therefore supports a
branched off from cereal and sold products in other industries       conclusion that confusion is not likely to occur. See Therma-
on a limited basis. It has also at times licensed its name and       Scan, 295 F.3d at 632 (stating that confusion is highly
characters to outside companies. Kellogg asserts before this         unlikely where goods are completely unrelated).
Court that it has sufficiently entered the golf equipment
industry. In support of this claim, Kellogg presents a catalog,                      3. Similarity of the Marks
wherein it offers for sale golf balls and golf shirts on which
is imprinted the picture of Toucan Sam. Moreover, Kellogg               Kellogg argues that it can prove a likelihood of confusion
has presented a mass-marketed 1982 animated television               notwithstanding the unrelatedness of the goods. It has
advertisement wherein Toucan Sam is portrayed soliciting his         presented several cases to demonstrate that courts have held
Froot Loops on a golf course, and interacting with a golf-           for trademark owners relying heavily on the similarity of the
playing bear. Kellogg claims these materials indicate that the       marks, even where the parties’ goods were in different
Toucan Sam marks are related not only to the manufacture of          product markets. See, e.g., Recot, 214 F.3d at 1328 (finding
breakfast cereal, but to the golf equipment industry as well.        likelihood of confusion between “Frito Lay” and “Fido Lay”
                                                                     even though one is used for snack chips and one is used for
   However, Kellogg, although it is the largest producer of          dog food); Hunt Foods & Indus., Inc. v. Gerson Stewart
breakfast cereal nationally, has not presented evidence that its     Corp., 367 F.2d 431, 435 (C.C.P.A. 1966) (holding “Hunt’s”
golf “equipment” has been marketed nationally. The golf              for canned goods and “Hunt” for cleaning products
balls and shirts are available on a limited basis, either through    confusingly similar); American Sugar Refining Co. v.
the aforementioned catalog— which is not widely                      Andreassen, 296 F.2d 783, 784 (C.C.P.A. 1961) (finding
distributed— or through select local theme stores, such as           “Domino” for sugar and “Domino” for pet food confusingly
Kellogg’s own “Cereal City” in Battle Creek, Michigan.               similar); Yale Elec. Corp. v. Robertson, 26 F.2d 972, 974 (2d
Moreover, the commercial in which Toucan Sam plays golf              Cir. 1928) (finding “Yale” for flashlights and locks
is nonetheless an advertisement for Froot Loops, not golf            confusingly similar); Quality Inns Int’l, Inc. v. McDonald’s
equipment. The district court found that Kellogg’s presence          Corp., 695 F. Supp. 198, 221-22 (D. Md. 1988) (finding
in the golf industry was insignificant, and nothing more than        similarity between “McSleep Inn” and McDonald’s’
a marketing tool to further boost sales of its cereal. We            trademarks); John Walker & Sons, Ltd. v. Bethea, 305 F.
agree. We find that one thirty second advertisement does not         Supp. 1302, 1307-08 (D.S.C. 1969) (finding “Johnnie
render Toucan Sam a golfer, nor does a novelty catalog make          Walker” whiskey and “Johnny Walker” hotels confusingly
Kellogg a player in the golfing industry. In any event,              similar). But each of these cases is distinguishable. In some
No. 01-2394               Kellogg Co. v. Toucan Golf, Inc.            13     14    Kellogg Co. v. Toucan Golf, Inc.              No. 01-2394

of the cases cited by Kellogg, the courts did find that the                  when it is an everyday name or thing mismatched to the
goods were related. See, e.g., Recot, 214 F.3d at 1328                       product it represents, such as “Camel” for cigarettes or
(finding that some snack chip makers might also make dog                     “Apple” for computers). As opposed to a fanciful mark, an
food); Hunt Foods, 367 F.2d at 434 (finding a relationship                   arbitrary mark is distinctive only within its product market
between the respective products); American Sugar Refining                    and entitled to little or no protection outside of that area. See,
Co., 296 F.2d at 784 (finding goods related because both are                 e.g., Amstar Corp. v. Domino’s Pizza, Inc., 615 F.2d 252, 260
sold at grocery stores); Yale Elec. Corp., 26 F.2d at 974                    (5th Cir. 1980) (implying that plaintiff’s arbitrary term
(finding locks and flashlights related because “the trade has                “Domino” is entitled to no protection outside of the sugar and
so classed them”). In the other cases cited by Kellogg, the                  condiments market). Thus, unlike the Recot, John Walker &
names, as well as other marks, were either not only similar,                 Sons, and Quality Inns cases, here TGI has not used any
but substantially identical, see John Walker & Sons, 305 F.                  distinctive portion of Kellogg’s word mark at all.
Supp. at 1307-08 (comparing “Johnnie Walker” whiskey to                      Admittedly, we would have a far different case had TGI
“Johnny Walker” hotels and finding infringement where                        attempted to use a mark such as “Toucan Sam Gold” for its
defendant also used same color scheme and same script); or                   line of products, because the “Toucan Sam” word mark, in its
the similar portion of the senior mark was both famous and                   entirety, is fanciful and likely transcends its market in the
fanciful, and thus so distinctive that its use would transcend               same way “Frito Lay” and the “Mc” prefix do. Cf. Recot, 214
its market.2 Cf. Recot, 214 F.3d at 1328 (stating that “Frito                F.3d at 1328; Quality Inns, 695 F.Supp. at 216-21. Kellogg
Lay” word mark “casts a ‘long shadow which competitors                       has not cornered the market on all potential uses of the
must avoid’”) (citations omitted); Quality Inns, 695 F. Supp.                common bird name “toucan” in commerce, only on uses of
at 216-21 (intimating that the prefix mark “Mc” used by                      “Toucan Sam.” In regard to the word marks, TGI’s
McDonald’s is highly distinctive in regard to anything but                   apparently similar use is therefore not enough to overcome
surnames).                                                                   the unrelatedness of the goods.
  But here, the parties’ goods are completely unrelated, and                    As for the logos, the actual Toucan Sam design is fanciful.
the “Toucan Sam” and “Toucan Gold” word marks are                            Hence, in step with cases like Recot, if TGI’s GolfBird is
similar only in that they each contain the common word                       similar to Toucan Sam’s design, there may be a Lanham Act
“toucan.” Although the name “Toucan Sam” is itself fanciful                  violation in spite of the unrelated goods. But we find
and distinctive, use of the word “toucan” for cereal is merely               GolfBird dissimilar to Toucan Sam. GolfBird resembles a
arbitrary. Kellogg has taken an everyday word and applied it                 real toucan. She has the look and proportions of a toucan that
to a setting where it is not naturally placed. See, e.g.,                    one would encounter in the wild. Toucan Sam is
Daddy’s Junky Music Stores, 109 F.3d at 280-81 (recognizing                  anthropomorphic, with a discolored, misshaped beak. His
distinctiveness spectrum and stating that a mark is arbitrary                body type is not the same as that of a real toucan; and he
                                                                             smiles and has several other human features. We therefore
                                                                             find no similarity between Toucan Sam and GolfBird.
    2
      It is also of note that in each of the cases cited by Kellogg, the
infringed upon trademark was the actual name of the senior user’s product.
Here, Kellogg claims that TGI has infringed only upon the name of a
character that represents Kellogg’s product. This would again be a
different case if TGI had named itself “Froot Loops Golf” or some
derivative thereof.
No. 01-2394               Kellogg Co. v. Toucan Golf, Inc.   15    16   Kellogg Co. v. Toucan Golf, Inc.             No. 01-2394

               4. The Other Confusion Factors                         Lastly, there is no evidence to suggest that TGI has any
                                                                   desire to enter the cereal game, or that Kellogg has any plan
  The other five factors can be disposed of quickly. Kellogg       to begin manufacturing golf equipment on a full-scale basis.
has presented no evidence of actual customer confusion.            As stated above, we do not believe Kellogg’s limited
Thus, we need not consider that factor.                            licensing of golf balls and golf shirts with a Toucan Sam
                                                                   logo, nor the single 1982 advertisement wherein Toucan Sam
   The parties do not use similar avenues of commerce.             parades around a golf course, announces Kellogg’s entry into
Kellogg distributes Froot Loops through regular wholesale          the golf market, or its intention to do so.
and retail channels. Kellogg advertises its product nationally
on television and in print. Conversely, TGI distributes its           Accordingly, we find no likelihood of confusion between
product primarily at trade shows and over the internet. TGI        TGI’s use of its marks— the word mark “Toucan Gold” and
does not sell its golf equipment via retail outlets or advertise   its GolfBird logo; and Kellogg’s marks— the word mark
on television or radio. Cf. Hunt Foods, 367 F.2d at 435            “Toucan Sam” and the Toucan Sam design. In fact, the only
(finding same channels of commerce because both goods are          of the eight factors we find in favor of Kellogg is the strength
sold at grocery stores); American Sugar Refining Co., 296          of its marks. The products sold by each party are wholly
F.2d at 784 (stating same).                                        unrelated; the similarity between the word marks or the bird
                                                                   designs is not enough to overcome this unrelatedness; and
   TGI’s clientele is primarily, and almost exclusively,           TGI’s clientele is not the sort to believe that Kellogg now
comprised of corporations and wealthy golfers.3 We find            manufactures golf clubs. We affirm the decision of the
each of these groups to be sufficiently sophisticated, so as not   district court and find no likelihood of confusion.
to believe that Kellogg, a cereal company, has manufactured
a golf club named “Toucan Gold.” Moreover, we find the                                      B. Dilution
two industries sufficiently separate, so that there will rarely,
if ever, exist a consumer who is looking for Kellogg’s               Kellogg also raises claims of trademark dilution under the
product in the golf equipment market.                              FTDA of 1995. The FTDA amended § 43 of the Lanham Act
                                                                   to include a remedy for “dilution of famous marks.” 15
  Next, there is no evidence to suggest that Boyko chose his       U.S.C. § 1125. “Dilution” is defined as “the lessening of the
toucan marks in order to dishonestly trade on Kellogg’s            capacity of a famous mark to identify and distinguish goods
marks. Again, the goods are so unrelated as to dispose of this     and services.” FTDA § 4, 15 U.S.C. § 1127. Kellogg
factor with little discussion. Boyko testified that he chose the   believes that TGI’s marks dilute the fame of the Toucan Sam
name “toucan” because of any bird’s obvious connection to          marks, and that Kellogg may oppose TGI’s marks on that
the game of golf, as evidenced through golfing terms such as       ground and obtain relief under the FTDA. The district court
“eagle,” “birdie,” and “albatross.” The district court found       rejected Kellogg’s argument.
his testimony on this issue credible, and Kellogg has
presented no evidence to cause us to doubt that Boyko’s               Dilution law, unlike traditional trademark infringement
intent was not dishonorable.                                       law, does not exist to protect the public. It is not based on a
                                                                   likelihood of confusion standard, but only exists to protect the
                                                                   quasi-property rights a holder has in maintaining the integrity
   3
                                                                   and distinctiveness of his mark. See Moseley v. V Secret
       A set of Toucan Gold clubs costs $1500.
No. 01-2394            Kellogg Co. v. Toucan Golf, Inc.       17    18    Kellogg Co. v. Toucan Golf, Inc.              No. 01-2394

Catalogue, Inc., 123 S.Ct. 1115, 1122 (2003); see also FTDA         1997— after TGI started business— wherein it determined
§ 4, 15 U.S.C. § 1127. We have developed a five part test to        that 94% of adults likewise recognized Toucan Sam. Kellogg
determine whether dilution has occurred under the FTDA: the         has failed to present evidence that any segment of the
senior mark must be (1) famous; and (2) distinctive. Use of         population recognizes Toucan Sam as the spokesbird only for
the junior mark must (3) be in commerce; (4) have begun             Froot Loops in lesser numbers than it did before TGI started
subsequent to the senior mark becoming famous; and                  using its toucan marks. Accordingly, we affirm the decision
(5) cause dilution of the distinctive quality of the senior mark.   of the district court and deny Kellogg’s FTDA claims.
See, e.g., Kellogg Co. v. Exxon Corp., 209 F.3d 562, 577 (6th
Cir. 2000).                                                           Kellogg asks this Court for a remand on this issue in light
                                                                    of the fact that the Supreme Court decided Moseley and
  The first four factors are not in dispute and require no          clarified the dilution standard after the briefing stage in this
discussion. The only factor before this Court is whether TGI        case. Kellogg believes it is entitled to the opportunity to
has diluted Kellogg’s Toucan Sam marks. The Supreme                 present empirical evidence of actual dilution before the
Court has held that, under the plain language of the FTDA,          district court. We find a remand inappropriate. In Moseley,
for a plaintiff to show dilution, he must demonstrate actual        the Supreme Court provided a stricter standard for proving
dilution, and not merely the likelihood of dilution. Moseley,       dilution than the likelihood of dilution standard that was
123 S.Ct. at 1124.                                                  previously employed by this Court. See V Secret Catalogue,
                                                                    Inc. v. Moseley, 259 F.3d 464 (6th Cir. 2001), rev’d, 123
   The plaintiff need not show actual loss of sales or profit,      S.Ct. 1115 (2003). We find Kellogg’s proffered empirical
but the mere fact that customers might see the junior mark          evidence insufficient even to meet the lesser standard.
and associate it with a famous mark does not establish
dilution. Id. at 1124. In Moseley, the defendant created a                      IV. Attorney’s Fees and Sanctions
lingerie shop called “Victor’s Little Secret.” The owners of
the more famous lingerie-related mark “Victoria’s Secret”              TGI has brought a separate motion for sanctions and
sued under the FTDA. The Supreme Court held that the                attorney’s fees. Under § 35(a) of the Lanham Act, the
plaintiff’s claim failed, even though it presented evidence that    prevailing party may recover attorney’s fees in “exceptional
consumers had associated the two marks. The plaintiff did           cases.” 15 U.S.C. § 1117(a). TGI did not raise its claim
not present any empirical evidence that consumers no longer         below, but instead raises this issue for the first time on
clearly understood to which products the “Victoria’s Secret”        appeal. We have made clear in the past that the award of
mark was related, and thus failed to demonstrate the                attorney’s fees under § 35(a) is at the discretion of the district
“lessening of the capacity of the Victoria’s Secret mark to         court alone. U.S. Structures, Inc. v. J.P. Structures, Inc., 130
identify and distinguish goods or services sold in Victoria’s       F.3d 1185, 1191-92 (6th Cir. 1997). Having not raised the
Secret stores or advertised in its catalogs.” Id. at 1125.          issue with the district court, TGI’s § 35 claim is waived. See
Likewise, here, Kellogg has presented no evidence that TGI’s        also Paccar, Inc. v. Telescan Technologies, L.L.C., 319 F.3d
use of its toucan marks has caused consumers no longer to           243, 258 (6th Cir. 2003).
recognize that Toucan Sam represents only Froot Loops. In
fact, Kellogg’s own 1991 study indicated that 94% of                  TGI also moves for “just damages” under Fed. R. App. P.
children recognize Toucan Sam and 81% of children relate            38. That rule provides:
him to Froot Loops. Kellogg performed another study in
No. 01-2394           Kellogg Co. v. Toucan Golf, Inc.       19

  If a court of appeals determines that an appeal is
  frivolous, it may, after a separately filed motion or notice
  from the court and reasonable opportunity to respond
  award just damages and single or double costs to the
  appellee.
TGI’s argument that Kellogg’s appeal is frivolous is based
solely on the contention that Kellogg’s arguments on appeal
“mirror its arguments to the TTAB and the district court—
and both tribunals rejected Kellogg’s arguments as
untenable.” Brief for Respondent, at 55. However, the fact
that Kellogg has repeated the same argument that failed
below does not necessarily render that argument frivolous.
   Kellogg has aggressively sought to protect its marks over
the years. See, e.g., Exxon Corp., 209 F.3d 562; Kellogg Co.
v. Pack ’Em Enters., Inc., 951 F.2d 330 (Fed. Cir. 1991);
Kellogg Co. v. Western Family Foods, Inc., 1980 WL 39054,
209 U.S.P.Q. 440 (Trademark Tr. & App. Bd. Dec. 22, 1980);
see also Bruce Walkley, Toucan Sam’s Cereal Killer,
SYDNEY MORNING HERALD (Australia), July 27, 1999, at 3
(recounting Kellogg’s complaints against a company making
fruit juice). And it has challenged smaller entities even where
it is likely that no trademark infringement claim exists. See,
e.g., Sylvia Wieland Nogaki, Seattle Band Throws Kellogg
for a Loop, SEATTLE TIMES, Mar. 10, 1995, at A1 (describing
Kellogg’s battle with a small Seattle music band over the
name “Toucans”). But although many of Kellogg’s claims
against smaller companies may border on excessive and
arguably warrant sanctions, the Supreme Court decision in
Moseley, setting forth and changing the standards for
trademark dilution in this Circuit, was not entered until after
briefs were filed in this appeal. Therefore, we find sanctions
under Fed. R. App. P. 38 inappropriate in this instance.
                       V. Conclusion
  For the foregoing reasons, we AFFIRM the decision of the
district court.